08-13555-scc     Doc 58940     Filed 10/18/18 Entered 10/18/18 14:56:43            Main Document
                                            Pg 1 of 2


                              WOLLMUTH MAHER & DEUTSCH LLP
                                    500 FIFTH AVENUE
                                NEW YORK, NEW YORK 10110
                                      ___________

                                   TELEPHONE (212) 382-3300
                                   FACSIMILE (212) 382-0050

                                         October 18, 2018

 VIA ECF AND E-MAIL

 The Honorable Shelley C. Chapman
 United States Bankruptcy Court
 for the Southern District of New York
 One Bowling Green
 New York, New York 10004

                Re:    In re: Lehman Brothers Holdings, Inc., Case No.: 08-13555

                       Lehman Brothers Holdings Inc. v. 1st Advantage Mortgage, L.L.C.,
                       et al. Adv. Proc. No. 16-01019

 Dear Judge Chapman:

        This firm and Fox Rothschild LLP represent Lehman Brothers Holdings Inc. (the “Plan
 Administrator”) and respectfully submit this letter to request that its reply to each defendants’
 opposition to the Plan Administrator’s (i) Omnibus Motion for Leave to File Third Amended
 Complaints Pursuant to Rule 7015 of the Federal Rules of Bankruptcy Procedure (Adv. Proc.
 No. 16-01019, Dkt. No. 636) (the “Motion to Amend the Complaint”) and (ii) Motion For Leave
 to Amend and Extend the Scope of the ADR Procedures Orders for Indemnification Claims of
 the Debtors Against Mortgage Loan Sellers (Case No. 08-13555, Dkt. No. 58858) (the “Motion
 to Amend the ADR Order,” and with the Motion to Amend the Complaint, the “Motions”) be
 due on October 26, 2018 at 4:00 pm, consistent with Your Honor’s deadline for the Plan
 Administrator to reply to certain Defendants’ oppositions to the Motions.

        Three oppositions to the Motions were filed on October 15, 2018 (the “Three
 Oppositions”). Consistent with the Second Amended Order Pursuant to Section 105(a) of the
 Bankruptcy Code and Bankruptcy Rules 1015(c) and 9007 Implementing Certain Notice and
 Case Management Procedures, the Plan Administrator’s reply to those oppositions would be due
 on October 25, 2018 at 12:00 pm.

        On October 11, 2018 certain Defendants requested an extension to oppose the Motions
 (Adv. Proc. No. 16-01019, Dkt. No. 645). On October 12, 2018, Your Honor directed those
 Defendants’ oppositions to the Motions be extended to October 23, 2018 at 4:00 pm, with the
 Plan Administrator’s reply due October 26, 2018 at 4:00 pm. The Plan Administrator now
08-13555-scc     Doc 58940      Filed 10/18/18 Entered 10/18/18 14:56:43            Main Document
                                             Pg 2 of 2


 respectfully requests that its reply to all oppositions be due on that date so it may file one
 omnibus reply brief. The Plan Administrator has conferred with counsel that filed the Three
 Oppositions and they consent to this request.

        Thank you for your consideration. Please contact me if you have any question.



                                                  Respectfully submitted,

                                                  /s/ Mara R. Lieber

                                                  Mara R. Lieber

 cc:    All counsel of record (via ECF)




                                                 2
